DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20090105998).
Lee discloses a dental flosser comprising a handle (30); a housing (10) coupled to the handle, the housing including a chamber (110), configured to rotatably receive a spool (170), the spool having an uppermost first top surface (opposite 170), a lowermost first bottom surface (170), a side surface and a supply of floss (50) wound about the side surface, the supply of floss (50) defining an uppermost second top surface, and a lowermost second bottom surface, the housing further including a floss orifice (opening through handle) for directing at least a portion of the supply of floss therethrough; and an actuator (190) including at least one contact surface (194) configured to confront and frictionally engage at least one of the uppermost first top surface (Figure 4), the lowermost first bottom surface, the uppermost second top surface, or the lowermost . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090105998).
Lee discloses the claimed invention except for the at least one contact surface is positioned on a top of the at least one projection and configured to frictionally engage the bottom surface of the spool to lock the spool against rotation, and wherein the biasing member is configured to bias the at least one contact surface toward the spool. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the contact surface being on a top of the projection to engage the bottom surface of the spool, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 UPSQ 70.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090105998) in view of Lee (US 4,214,598).
KR Lee disclose the claimed invention except for a seal position within the floss orifice.  US Lee teaches a seal (112) positioned in a floss orifice (108) to provide a slight friction to the floss (col. 6, lines 59-62). It would have been obvious to one having .

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Lee does not disclose at least a portion of the actuator is configured to extend through the inner bore of the spool, Lee teaches In Figure 13 part of the actuator (112a) through the inner bore of the spool. Furthermore, applicant argues that Figures 4A-4C show this feature in applicant’s invention, Figure 4A shows an embodiment similar to Lee, where the post extends through the inner bore and the spring is located below the post, therefore, it is interpreted that the post is part of the actuator.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
12/6/2021